TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00439-CV


Jonathan Barnes, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
NO. 11-0721, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The trial court rendered a default judgment ordering Jonathan Barnes to pay
retroactive and current child support to the managing conservator of his biological child.  Barnes
raises several issues on appeal relating to the propriety of the default judgment, but the
Texas Department of Family and Protective Services concedes error on other grounds.  We will
vacate the judgment and dismiss the cause.
		The Department concedes on appeal that Barnes has had no obligation to support the
child who is the subject of the appealed order since a Caldwell County district court terminated
Barnes's parental rights to that child on January 26, 2004.  See Barnes v. Texas Dep't of Protective
& Regulatory Servs., No. 03-04-00239-CV (Tex. App.--Austin Mar. 31, 2005, no pet.); In re Minor
Children, Cause No. 02-FL-376 (22nd Dist. Ct., Caldwell County, Tex. Jan. 26, 2004) (Order of
Termination (1)); see also Cade v. Stevens, 207 S.W.3d 909, 911 (Tex. App.--Dallas 2006, no pet.)
(termination of parental rights terminates parental duties including the duty to provide support in the
future).  The Department concedes that, even though the Hays County trial court was unaware of the
termination of parental rights, that court had no authority to order Barnes to pay retroactive
child support for the period beginning December 8, 2004 (when the managing conservator
was appointed several months after Barnes's rights were terminated) or future child support.  The
Department requests that we reverse the child-support order and remand the cause to the
Hays County court with instruction to dismiss the cause without prejudice on grounds that
Hays County is not the court with continuing, exclusive jurisdiction.  See Tex. Fam. Code Ann.
§ 155.102 (West 2008).
		Rather than remand for further proceedings, we vacate the trial court judgment
and dismiss cause number 11-0721 from the Hays County district court.  See Tex. R. App. P. 43.2(e).
We need not address Barnes's issues on appeal because they afford him no greater relief.  See id.
R. 47.1.

  
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Vacated and Dismissed
Filed:   June 1, 2012
1.   The Department attached to its brief a copy of the Order of Termination signed
January 26, 2004.  The parties have not disputed its authenticity.  We take judicial notice of the
Order of Termination.